tcmemo_2003_285 united_states tax_court george r and barbara h burrus petitioners v commissioner of internal revenue respondent docket no filed date john a beam iii and eric e rogers for petitioners john e glover for respondent memorandum findings_of_fact and opinion gale judge respondent determined the following deficiencies addition_to_tax and accuracy-related_penalties with respect to petitioners’ federal income taxes addition_to_tax and penalties year deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure -- dollar_figure dollar_figure -- dollar_figure dollar_figure -- dollar_figure dollar_figure -- dollar_figure after concessions the issues for decision are whether petitioners’ activity relating to cattle breeding was an activity_not_engaged_in_for_profit within the meaning of sec_183 for the years in issue whether petitioners are liable for an addition_to_tax under sec_6651 in and whether petitioners are liable for accuracy-related_penalties under sec_6662 for the years in issue unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts supplemental second and third supplemental stipulations of facts and the attached exhibits at the time of filing the petition petitioners resided in nashville tennessee petitioners filed joint returns for the years in issue petitioners’ return was due including extensions on date and was received on date petitioners’ returns for the remaining years in issue were timely filed petitioner george r burrus dr burrus is a licensed physician petitioner barbara h burrus mrs burrus reported an occupation of real_estate manager on the returns for the years in issue dr burrus has been involved with farming cattle and other agricultural activities since his childhood he had check- writing authority for his father’s farm starting as a teenager and his active involvement continued on weekends and during the summer while attending college dr burrus has no formal education or training in animal husbandry farming or similar agricultural activity during the years in issue dr burrus maintained a successful medical practice and was chief of his department at a local hospital where he also served as the chief perfusionist he often worked as many as days a week for as many as to hours per day during the years in issue dr burrus reported income from his medical practice in amounts ranging from dollar_figure to dollar_figure from to dr burrus served as a missionary doctor in africa during which time he established a small missionary hospital that remains in operation today petitioners return to africa to work at the hospital twice a year for a month each in the spring and fall in dr burrus entered into a partnership the foreman- burrus hereford ranch fbhr with a fellow physician howard foreman dr foreman to breed purebred horned hereford cattle initially drs burrus and foreman shared fbhr’s profits and losses equally in fbhr acquired acres of property in cheatham county tennessee cheatham property comprising three separate tracts of land the cheatham property was purchased at dollar_figure per acre for a total purchase_price of dollar_figure drs burrus and foreman chose this property for fbhr because of its proximity to nashville and their medical practices at most times fbhr was operated by five ranch hands and maintained up to approximately animals cattle were bred by fbhr by means of an embryo transfer method which at the time was a technique of surgically implanting embryos in cows after fbhr incurred losses for the first or years of its existence dr burrus became concerned that the operation could not be run embryo transfer was subsequently perfected as a less expensive nonsurgical technique profitably using the embryo transfer technique so he convinced dr foreman that they should adjust their profit and loss sharing ratios as a consequence dr burrus reduced his share of the profits and losses of fbhr to percent while dr foreman took an 80-percent share therein dr burrus retained his 50-percent interest in the cheatham property however after losses continued for several more years dr burrus became convinced that a cattle breeding venture that utilized the embryo transfer technique could not be run profitably and as a consequence sought to terminate fbhr on date drs burrus and foreman executed an agreement dissolving fbhr under which the animals and equipment were distributed to the partners in the same ratio that profits and losses were shared percent to dr foreman and percent to dr burrus with respect to the cheatham property dr burrus obtained sole ownership by paying dollar_figure to dr foreman for his 50-percent interest the partners had agreed that ownership of the cheatham property would be resolved by dr foreman’s proposing a price for a 50-percent interest based on an appraisal and dr burrus’s having the option either to purchase dr foreman’s interest or sell his own interest to dr foreman at that price dr burrus chose to purchase dr foreman’s interest dr burrus then commenced in a purebred horned hereford cattle breeding undertaking principally at the cheatham property and at certain other real_property owned or controlled by petitioners referred to as the maple row hereford ranch maple row it is this undertaking that is at issue in this case during the years in issue the undertaking consisted primarily of breeding and selling registered horned hereford cattle dr burrus employed natural selection in the cattle breeding operations at maple row rather than the embryo transfer technique employed by fbhr because he believed the former was more cost effective as noted the cheatham property was the principal location for the maple row cattle undertaking petitioners also used two additional properties in maple row’s operations in that cattle were transported to those properties to graze during the years in issue one such property was located in or near the town of white house in robertson county tennessee robertson property and the other was located in or near the town of hendersonville in sumner county tennessee sumner property the robertson petitioners also purchased steer for fattening during certain years sold bull semen and received income from leasing the tobacco allotments for the maple row land from through petitioners undertook farming operations on the robertson and the sumner properties that included running steer to eat the grass selling crops and leasing tobacco allotments petitioners also generated income by continued property contained approximately acres comprising three tracts acquired by petitioners between and two houses were located on the robertson property for which petitioners received rental income during the years in issue the cheatham property also had a house from which petitioners received rental income the sumner property consisted of two tracts acquired from dr burrus’s mother between and an approximately 51-acre tract held by the cardiovascular surgery associates p c money purchase pension trust4 and an approximately 10-acre tract held by petitioners personally petitioners’ residence during the years in issue was located in nashville although there was a one-bedroom apartment affixed to a barn on the cheatham property where petitioners or family members occasionally stayed overnight the cheatham property was purchased by fbhr in for dollar_figure and sold to dr burrus in late for an effective price of dollar_figure appraisals obtained by petitioners for purposes of trial estimated the robertson property’s value pincite continued leasing houses on the robertson property on their returns petitioners reported the results of these activities separately from the results of fbhr petitioners reported net losses from the farming and rental activities undertaken on these properties in those years at some point in time petitioners apparently transferred this tract to dr burrus’s sec_401 plan dollar_figure in and dollar_figure in and the sumner property’s value at dollar_figure in and dollar_figure in petitioners employed charles gruen who had worked for fbhr before its dissolution as the sole ranch hand at maple row from until he retired in mr gruen who had experience working with cattle for about years before joining fbhr was placed in charge of maple row’s day-to-day operations dr burrus and mr gruen communicated frequently often daily regarding operations at maple row mr gruen resided with his wife at the cheatham property rather than selling cattle on location at the cheatham property as was done by fbhr maple row’s livestock sales principally purebred hereford bulls were made at absolute auctions in montgomery alabama and orlando florida dr burrus did not advertise regarding maple row’s livestock during the years in issue petitioners’ herd inventory records were maintained by mr gruen and consisted of two parts the first was the office copy of breeding and calving record which contained information regarding the cattle in the maple row herd including their parentage birth date birth weight and identification_number that was submitted to the american hereford association aha the second record was the herd performance enrollment which listed the maple row cattle that were registered with the aha and their registration numbers based on the herd inventory records maple row’s cows produced the following offspring in the years indicated year heifers bulls total in two of the cows in the maple row herd received dam of distinction awards from the aha for exceeding certain calf production standards as measured against other cows in the herd one cow had produced nine calves and the other six although petitioners did not have a written business plan for maple row dr burrus anticipated that the cattle operation would begin to show a profit once his herd reached productive --ie calf-bearing--cows dr burrus anticipated selling the male offspring at the age of for approximately dollar_figure each as well as a small number of culled females while retaining the remaining females to build the herd the primary financial record maintained in connection with maple row was a ledger used to record the activity occurring in the three bank accounts petitioners maintained for the purpose of conducting maple row’s operations mrs burrus who was responsible for writing checks and preparing the ledger would generally obtain information necessary for this purpose from dr burrus and mr gruen the ledger recorded the expenditures of the maple row operations as well as its income such as from sales of cattle from the rental of the houses on the maple row properties and from tobacco allotments the ledgers also recorded as income certain cash transfers from other bank accounts controlled by petitioners including accounts used for dr burrus’s medical practice and a shopping center owned by petitioners at the end of each year mrs burrus gave the ledger and checks to petitioners’ accountant petitioners’ accountant prepared petitioners’ returns for each of the years in issue the accountant would check the ledger against the checks and make inquiries of mrs burrus to prepare the returns during the years in issue petitioners did not have financial statements prepared for maple row nor did they seek advice from any outside management or agricultural consultant regarding maple row petitioners’ accountant did not advise petitioners regarding the entries for cattle sales sometimes specified the number and gender of the animals sold and sometimes did not where specified the ledgers in evidence recorded bull sales ranging from dollar_figure to dollar_figure per bull and heifer sales at dollar_figure per heifer maple row’s operations in addition to their cattle undertaking petitioners used the cheatham property for recreation the apartment previously noted allowed for overnight visits there were four or five horses on the property that were ridden occasionally by petitioners and members of their family but they were not used in maple row’s operations petitioners conducted an annual dove hunt and barbecue for about to guests petitioners’ children and grandchildren visited the cheatham property during the years in issue at intervals ranging from once per month to once per year depending on their proximity petitioners’ grandchildren would often canoe and fish on a pond located at the cheatham property since petitioners have conducted camp papa for a week each year during which petitioners’ grandchildren engage in work and recreational activities around the cheatham property during the years in issue dr burrus attended two conventions of the american hereford association and showed bulls there he attended annual meetings of the western stock breeders convention in denver colorado he also was a member of the tennessee hereford association during the years in issue and prior to the years in issue but not during had shown hereford cattle at fairs for the years in issue amounts reported6 by petitioners on schedules f profit or loss from farming of their returns are summarized below year income1 expense sec_2 profit loss dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number in addition to livestock sales includes tobacco allotment income and income from the rental of houses located on the maple row properties the latter income was reported on the other income line of the schedules f for the years in issue as follows year other income - schedule f dollar_figure big_number big_number big_number big_number big_number includes amounts reported by petitioners on schedules f for the years in issue except as modified by examination adjustments for and as mortgage interest taxes depreciation and conservation expenses as follows mortgage conservation year interest taxes depreciation expenses dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number -- big_number big_number big_number big_number big_number big_number big_number -- big_number big_number big_number -- for to petitioners reported the following amounts on schedules f of their returns or amended returns the expense amounts described as reported for and reflect examination adjustments agreed to or not contested by petitioners that reduced reported expenses and resulting losses in and by dollar_figure and dollar_figure respectively year income1 expense sec_2 profit loss dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number in addition to livestock sales includes tobacco allotment income and income from the rental of houses located on the maple row properties the latter income was reported on the other income line of the schedules f for to as follows year other income - schedule f dollar_figure big_number big_number big_number includes amounts reported by petitioners on schedules f for to as mortgage interest taxes depreciation and conservation expenses as follows mortgage conservation year interest taxes depreciation expenses dollar_figure dollar_figure dollar_figure -- big_number big_number big_number -- big_number big_number big_number -- big_number big_number big_number dollar_figure petitioners also owned and operated a shopping center in sumner county tennessee called maple row center mrc during the years in issue mrc’s several retail spaces were leased to tenants and day-to-day operations were managed by a property manager mrc was nearly breaking even when petitioners purchased it in and it was operating at a slight profit by the time of trial in the notice_of_deficiency respondent determined that the farming activities reflected on petitioners’ schedules f for the years in issue were not activities engaged in for profit and that the reported farm_losses therefrom should be disallowed under sec_183 respondent further determined that petitioners were liable for an addition_to_tax for untimely filing their return and that they were liable for negligence penalties for all the years in issue opinion i sec_183 we must decide whether petitioners’ undertakings reported on schedules f during the years in issue constituted an activity_not_engaged_in_for_profit within the meaning of sec_183 as determined by respondent as a general_rule individuals are allowed to deduct expenses attributable to an activity_not_engaged_in_for_profit only to the extent permitted by sec_183 sec_183 and b petitioners contend that the farming activity they reported on schedules f consisting primarily of the cattle breeding and sales conducted as maple row was conducted with a profit_motive and is not subject_to sec_183 a single activity issue determining whether an activity falls within the restrictions of sec_183 requires an initial determination of the activity’s scope respondent has issued regulations on this point the validity of which petitioners have not challenged see sec_1_183-1 income_tax regs a taxpayer may be engaged in several undertakings each of which constitutes a separate activity for purposes of sec_183 or several undertakings may constitute a single activity for this purpose id the regulations further state d activity defined ascertainment of activity in ascertaining the activity or activities of the taxpayer all the facts and circumstances of the case must be taken into account generally the most significant facts and circumstances in making this determination are the degree of organizational and economic interrelationship of various undertakings the business_purpose which is or might be served by carrying on the various undertakings separately or together in a trade_or_business or in an investment setting and the similarity of various undertakings generally the commissioner will accept the characterization by the taxpayer of several undertakings either as a single activity or as separate activities where land is purchased or held primarily with the intent to profit from increase in its value and the taxpayer also engages in farming on such land the farming and the holding of the land will ordinarily be considered a single activity only if the farming activity reduces the net cost of carrying the land for its appreciation in value sec_1_183-1 income_tax regs emphasis added the regulations thus provide for delineating activities under sec_183 with a general_rule drawing on all facts and circumstances and a special rule in the case of land acquired or held primarily for its appreciation on which farming is also conducted in the latter circumstance the regulations provide that the holding of the land and the farming will be considered a single activity only if the farming activity reduces the net cost of carrying the land determining whether the special rule in the regulations is applicable requires a finding of the primary purpose for acquiring or holding the land 72_tc_659 n perry v commissioner tcmemo_1997_417 hoyle v commissioner tcmemo_1994_592 based largely on dr burrus’ own testimony and also on the objective evidence we are persuaded that petitioners held the maple row land ie the cheatham robertson and sumner properties during the years in issue primarily with the intent to profit from the increase in the land’s value dr burrus testified that if i was going to make a profit related to this ie maple row it was because of the land rather than the herd the cattle further dr burrus testified specifically to his interest in land as an investment i’m not really into asset-buying other than buying land i’m sort of like stocks like i am land if i buy them i just let them sit so i - i don’t sell them unless there’s some reason with respect to the maple row land dr burrus testified that he was pretty sure it was going up in price during the years in issue and appraisals obtained by petitioners support the view that the properties were appreciating substantially moreover mrs burrus reported her occupation for the years in issue as real_estate manager that dr burrus’s primary profit_motive during the years in issue was based on land appreciation rather than the cattle operation is also reflected in his actions with respect to fbhr although dr burrus’s disenchantment with fbhr’s cattle breeding operations caused him to seek to reduce his share of the partnership’s profits and losses from percent to percent he nonetheless was careful to retain his 50-percent interest in the partnership’s land at the dissolution of fbhr the partners agreed that dr burrus would receive only percent of the cattle and other assets except the land with respect to the land dr burrus had the option of either selling his half interest or buying dr foreman’s based on dr foreman’s appraisal dr burrus opted to buy even though a half interest in the cheatham property had nearly tripled in value during the partnership’s ownership from approximately dollar_figure to over dollar_figure dr burrus’s own statement of his profit expectations regarding the maple row land and the significance of the cattle herd thereto his expressed interest in land as an investment his wife’s description of her occupation as real_estate manager and his actions with respect to the fbhr partnership all point convincingly to the conclusion that he held the land utilized in maple row’s operations primarily with the intent to profit from its appreciation rather than for purposes of conducting the cattle activity it follows that the land was held primarily with the intent to profit from increase in its value during the years in issue within the meaning of the regulations sec_1_183-1 income_tax regs since petitioners held the maple row land primarily with the intent to profit from its appreciation the holding of the land and the farming activities are considered a single activity under the regulations only if the farming activity reduces the cost of holding the land id the regulations further provide the farming and holding of the land will be considered a single activity only if the income derived from farming exceeds the deductions attributable to the farming activity which are not directly attributable to while there is evidence in the record that the cheatham property was originally acquired by fbhr primarily for a cattle activity because of its proximity to drs foreman’s and burrus’s medical practices the regulations provide for separate activity treatment of landholding and farming whenever the land is purchased or held primarily for its appreciation sec_1 d income_tax regs emphasis added we are persuaded by his testimony and actions that by and the remaining years in issue dr burrus was holding the cheatham property primarily for its appreciation with respect to the robertson and sumner properties the record contains no evidence of dr burrus’s intentions at the time of the acquisition of those properties although farming activities on the properties were reported on certain of petitioners’ returns before the years in issue however dr burrus’s testimony concerning his intentions during the years in issue was directed at all three properties utilized in the maple row operations and persuades us that the robertson and sumner properties were likewise held primarily for their appreciation potential during the years in issue the holding of the land that is deductions other than those directly attributable to the holding of the land such as interest on a mortgage secured_by the land annual property taxes attributable to the land and improvements and depreciation of the improvements to the land id applying the foregoing regulation in this case we conclude that the income derived from farming includes all income reported by petitioners on their schedules f except the amount listed on the other income line which the testimony of both dr and mrs burrus confirms is income petitioners received from renting three houses located on the maple row land such income is more appropriately allocable to the holding of land as for deductions directly attributable to the holding of the land that should be excluded from farming deductions we conclude based in part on the parties’ agreement that the amounts reported on the schedules f for mortgage interest taxes and petitioners offered into evidence a table indicating and further argued on brief that the schedule f profit or loss from farming entries reported for mortgage interest taxes depreciation and conservation expenses are properly allocable to the holding of land while respondent concedes on brief that all of the foregoing items except conservation expenses are so allocable given respondent’s concession regarding depreciation we do not consider whether the record supports any allocation of some portion of the depreciation eg for equipment to the farming activity respondent further concedes on brief that the expenses treated as directly attributable to the holding of the land for purposes of sec_1_183-1 income_tax regs are deductible by petitioners subject in the case of the mortgage interest to the restrictions of sec_163 depreciation are directly attributable to the holding of the land and therefore should be excluded when determining whether the income from farming exceeds the deductions therefrom the parties disagree regarding the treatment of the conservation expenses reported on the schedules f petitioner and respondent contending that they are attributable to landholding and farming respectively since a precondition for the current deduction of a conservation expenditure is that the taxpayer be engaged_in_the_business_of_farming see sec_175 we agree with respondent and conclude that the conservation expenses are not directly allocable to the land for purposes of sec_1_183-1 income_tax regs excluding the schedule f other income from income and the schedule f deductions that are directly attributable to the holding of the land petitioners’ income derived from farming and deductions attributable to farming within the meaning of sec_1_183-1 income_tax regs during the years in issue are as follows deductions income derived attributable year from farming to farming net gain loss dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number since petitioners’ income derived from farming did not exceed the deductions attributable thereto in any of the years in issue their farming activity--ie the maple row cattle activity--must be treated as a separate activity from the holding of land in accordance with sec_1_183-1 income_tax regs respondent concedes that petitioners’ separate activity of holding land was an investment activity for which the allocable expenses are deductible see supra note it therefore remains for us to decide whether petitioners’ separate activity of farming ie as disaggregated under sec_1_183-1 income_tax regs from the activity of holding land was an activity_not_engaged_in_for_profit within the meaning of sec_183 b application of sec_183 to cattle activity sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 in general_deductions are allowable under sec_162 or sec_212 for activities in which the taxpayer engaged with the primary purpose and dominant hope and intent of realizing a profit 480_us_23 889_f2d_1548 6th cir affg tcmemo_1988_310 novak v commissioner tcmemo_2000_234 an activity is engaged in for profit if the taxpayer entertained an actual and honest even though unreasonable or unrealistic profit objective in engaging in the activity 868_f2d_833 6th cir affg in part revg in part and remanding tcmemo_1986_569 94_tc_41 78_tc_642 affd without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs whether the taxpayer engaged in an activity with the requisite profit objective is a question of fact to be determined by examining all the facts and circumstances giving greater weight to objective facts than to the taxpayer's mere statement of intent engdahl v commissioner t c pincite sec_1 a income_tax regs the taxpayer bears the burden of proving the requisite profit objective see rule a hayden v commissioner supra pincite 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs sets forth a nonexclusive list of factors to be considered in determining whether an activity is engaged in for profit campbell v commissioner supra pincite these factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved as no single factor is controlling the facts and circumstances of the case taken as whole are determinative 86_tc_360 sec_1_183-2 income_tax regs as a threshold matter we must consider dr burrus’s sec_7491 is inapplicable in these proceedings the parties conceded at trial that the examinations in this case commenced before date the statute’s effective date previously quoted testimony to the effect that any profit he expected to make from maple row was because of the land rather than the herd taken in context we do not interpret dr burrus’s statement as a concession that he had no profit intent with respect to the cattle activity dr burrus’s observations were directed at maple row as a whole--that is both the landholding and the cattle activity as an integrated undertaking in this context dr burrus’s statement reflected his judgment that any profits from the cattle operation would never be sufficient to cover the cost of holding the land as he stated in the same context i wasn’t worrying about making a profit from selling the cows in the magnitude of dollar_figure big_number the loss including land costs neither dr foreman nor i ever made any profit from cattle that would counteract the cost of the land thus we understand dr burrus as expressing the view that because his land costs would dwarf what he considered to be the realistic profit potential of the cattle operation any overall gain from the integrated undertaking would come from land appreciation however where as here the landholding and cattle breeding activities must be analyzed separately under sec_183 we do not consider dr burrus’s comments directed at the combined results of landholding and cattle breeding activities as a concession that petitioners lacked a profit_motive with respect to the cattle breeding activity considered separately we accordingly proceed to consider whether petitioners had an actual and honest intent to profit from the cattle activity based on the factors enumerated in the regulations manner in which activity conducted the fact that a taxpayer carries on an activity in a businesslike manner and maintains complete and accurate books_and_records may indicate that the activity was engaged in for profit see sec_1_183-2 income_tax regs also a profit_motive may be indicated by the conduct of the activity in a manner substantially_similar to other activities of the same nature which are profitable id both parties proffered expert witnesses on cattle breeding to evaluate the conduct of maple row’s cattle operationsdollar_figure with regard to the parties’ cattle breeding experts we have broad discretion to evaluate ‘the overall cogency of each expert’s analysis ’ we are not bound by the formulae and opinions proffered by an expert especially when they are contrary to our own judgment instead we may reach a decision based on our own analysis of all the evidence in the record the persuasiveness of an expert’s opinion depends largely upon the disclosed facts on which it is based while we may accept the opinion of an expert in its entirety we may be selective in the use of any portion of such an opinion we also may reject the opinion of an continued petitioners did not have a written business plan nor did they prepare income or budget projections with respect to the activity however petitioners contend that dr burrus believed the cattle activity would begin to show a profit once the herd reached approximately purebred productive cows and that he was endeavoring towards that goal respondent disputes petitioners’ contention that they were endeavoring to achieve a herd of cows citing among other things the absence of records documenting the size of petitioners’ herd for the years in issue we agree with respondent that it is not possible to determine the size of petitioners’ herd during the years in issue from the herd inventory records in evidencedollar_figure this is so continued expert witness in its entirety 109_tc_133 affd 165_f3d_822 11th cir citations omitted as best we can ascertain from their reports the parties’ cattle breeding experts were provided data on petitioners’ cattle operation that was more limited than what has been introduced as evidence in these proceedings in a few instances the experts appear to have been provided information that is not in the record in any event their failure to analyze certain of the years in issue detracts significantly from the usefulness of their testimony as a result to the extent we have not specifically mentioned their testimony we have found it unhelpful unpersuasive or both the parties’ cattle experts provided herd figures for certain years in their reports apparently based in part on continued because these records document births but not sales deaths or other dispositions nonetheless petitioners’ herd inventory records do show and the parties agree that petitioners’ cattle produced the following purebred hereford offspring during the years in issue year heifers bulls total thus the number of offspring produced by petitioners’ herd nearly doubled in the first years of operation and nearly continued information that was not offered into evidence our review of those figures indicates that they are either incomplete or unreliable petitioners’ expert provided figures only for through respondent’s expert covered through and but not or respondent’s expert’s figure for productive cows in is highly suspect however he puts it pincite based on records made available to him whereas the parties have agreed that births registered in totaled the registration of newborn calves in indicates that there were almost certainly more than productive cows in that year as it is undisputed that the drop rate ie calving rate for such cows was between and percent we therefore conclude that respondent’s expert’s herd figures are unreliable the financial ledgers maintained by mrs burrus for maple row record the proceeds from cattle sales but generally do not record the number or type of cattle sold tripled by the end of the sixth year it is also undisputed that the drop rate--ie calving rate--for petitioners’ cows was generally between and percentdollar_figure consequently the number of productive cows was clearly growing suggesting the retention of female offspring for this purpose accordingly petitioners’ claim that they were building a herd during the years in issue finds substantial corroboration in the herd inventory records they maintained in addition dr burrus’s claim that he anticipated being able to sell purebred horned hereford bulls for approximately dollar_figure is substantiated in the financial ledgers which record sales of bulls at prices in this range in short the business plan claimed by petitioners is corroborated in the records they maintained the herd inventories were also adequate to document the herd’s productivity to an extent sufficient to earn recognition from the aha two of petitioners’ cows earned aha awards based on productivity in since the awards were based on the cows’ production of nine and six calves respectively it is clear that petitioners’ records extending back into the years in issue were considered reliable and accurate by the aha cf stonecipher v commissioner tcmemo_2000_378 sec_183 applicable to both dr burrus and respondent’s expert testified that calving rates in this range were the norm cattle breeding activity where no cattle inventory records kept similarly with respect to the financial ledgers for maple row maintained by mrs burrus we find that these records though not flawless represented a reasonably accurate attempt to record the activity’s financial results moreover petitioners maintained separate bank accounts for the purpose of conducting maple row’s affairs when cash was transferred from personal or other accounts to maple row’s accounts the transfer was recorded in the ledgers cf id no separate bank account for cattle activity respondent’s expert postulated several criteria to which he believed a profit-oriented purebred cattle breeding operation would adhere and found maple row’s practices at variance with those criteria to the extent the expert’s testimony was intended to show that petitioners conducted their cattle breeding activity in a manner not substantially_similar to like activities conducted for profit we are unpersuaded respondent’s expert cited the need for genetically superior stock but then opined merely that he was unable to determine from the records provided him whether petitioners had such stock in this regard it is worth noting that the expert cited in his report petitioners’ documentation to the effect that maple row had received the designation top recorders in tennessee for having registered hereford cattle however respondent’s expert does not further discuss this reference suggesting to us that his report lacked either thoroughness or objectivity respondent’s expert further testified that embryo transfer would have been used in a profitable operation whereas petitioner’s expert testified that a switch from embryo transfer to natural selection in would have been a valid business decision at the time given the then high cost of embryo transfer finally respondent’s expert postulated that for-profit purebred cattle breeding operations would be conducted at a well maintained aesthetically pleasing farm site that would conform to the expectations of customers visiting the site for on-site purchases the expert found maple row’s facilities deficient in this respect and also believed that a for-profit operation would engage in advertising to attract such on-site customers in fact maple row sold its cattle by means of off-site auctions obviating the need for advertising and the prices petitioners obtained at auction were in line with what respondent’s expert indicated were market prices in sum we are not persuaded that maple row’s variances from the model cattle operation postulated by respondent’s expert suggest a lack of profit_motive overall we are persuaded that petitioners conducted their cattle breeding activity in a businesslike manner and maintained adequate_records which in accordance with sec_1_183-2 income_tax regs tends to indicate the existence of an intent to make a profit expertise of taxpayer and advisers preparation for an activity by extensive study or consultation with experts may indicate a profit objective where the taxpayer conducts the activity in accordance with such study or advice see sec_1_183-2 income_tax regs a taxpayer need not make a formal market study before engaging in an activity but should undertake a basic investigation of the factors that would affect profit westbrook v commissioner tcmemo_1993_634 affd 68_f3d_868 5th cir expertise with respect to the mechanics of an activity can be distinguished from expertise in the economics of such activity and the taxpayer's failure to obtain expertise in the economics of the activity in question may indicate a lack of profit objective 809_f2d_355 7th cir affg tcmemo_1985_523 between the two of them dr burrus and mr gruen possessed substantial experience with respect to breeding and caring for cattle while neither dr burrus nor mr gruen had formal training regarding the economics of operating a profitable cattle breeding business both of them had been around cattle breeding operations for the better part of their lives we are persuaded that dr burrus’s near lifelong experience with farming including livestock gave him knowledge of both the mechanics and economics of livestock in accordance with sec_1 b income_tax regs the expertise possessed by dr burrus and his hired help tends to indicate the existence of a profit intent time and effort expended the fact that the taxpayer devotes much of his or her personal time and effort to carrying on an activity particularly if the activity does not have substantial personal or recreational aspects may indicate a profit objective sec_1_183-2 income_tax regs the fact that the taxpayer devotes a limited amount of time to an activity does not necessarily indicate a lack of profit_motive where the taxpayer employs competent and qualified persons to carry on such activity id dr burrus often worked days a week for to hours per day during the years in issue and petitioners traveled to africa to work at the mission hospital for approximately months of each year thereby limiting the amount of time they were able to personally devote to the cattle activity nonetheless they hired mr gruen whose experience and competence have been previously noted full time to oversee the operations of the cattle activity the record establishes that dr burrus devoted significant time to consulting with mr gruen in connection with decisionmaking for maple row notwithstanding the demands of his medical practice when one adds to the foregoing the fact that raising cattle generally lacks significant recreational aspects the application of sec_1_183-2 income_tax regs tends to suggest the existence of a profit objective expectation that assets may appreciate an expectation that assets used in the activity will appreciate in value may indicate a profit objective golanty v commissioner t c pincite 45_tc_261 affd 379_f2d_252 2d cir hillman v commissioner tcmemo_1999_255 dodge v commissioner tcmemo_1998_89 affd 188_f3d_507 6th cir sec_1 b income_tax regs we have held at respondent’s behest that petitioners’ landholding and cattle activities must be treated as separate activities under sec_1_183-1 income_tax regs for purposes of sec_183 as more fully discussed in connection with the recreation factor the recreational aspects of the cheatham property that find support in the record are more closely associated with petitioners’ landholding activity than with their cattle activity as a consequence any anticipated appreciation in the maple row land is not considered in ascertaining the existence of an intent to profit from the cattle activity see roberts v commissioner tcmemo_1987_404 hambleton v commissioner tcmemo_1982_234 with respect to the livestock we have previously found that petitioners’ purebred herd was growing during the years in issue and that they were breeding bulls that sold for approximately dollar_figure each these factors indicate that petitioners had an expectation that the herd would appreciate under sec_1_183-2 income_tax regs this expectation tends to indicate the existence of an intent to profit past success in similar or dissimilar activities a taxpayer's past success in similar or dissimilar activities may indicate that his engagement in a presently unprofitable activity is for profit sec_1_183-2 income_tax regs petitioners have enjoyed at least moderate success with mrc dr burrus has been successful in his medical practice and the missionary hospital he established in africa is still operating petitioners’ prior experience with cattle breeding at fbhr was unsuccessful at least if the appreciation in the value of the cheatham property during that period is disregarded if the more than doubling in value of the cheatham property during the period it was held by the fbhr partnership is taken into account dr burrus’s actions involving the partnership--reducing his exposure to the operational losses while holding onto his full interest in the land--appear financially astute on balance given the generally positive track record of dr burrus’s various entrepreneurial undertakings we believe that the application of sec_1_183-2 income_tax regs provides support for the existence of an intent to profit activity’s history of income or losses an activity's history of income or loss may reflect whether the taxpayer has a profit objective sec_1_183-2 income_tax regs unless explained by unforeseen or fortuitous circumstances beyond the taxpayer's control a record of continuous losses beyond the period customarily required to obtain profitability may indicate that the activity is not engaged in for profit golanty v commissioner supra pincite bessenyey v commissioner supra pincite hillman v commissioner supra sec_1_183-2 income_tax regs as earlier calculated for purposes of determining whether petitioners’ farming activity should be treated as a separate activity from the holding of land the results from petitioners’ maple row cattle activity for the years in issue are as follows deductions income derived attributable year from farming to farming net gain loss dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number for the years immediately following the years in issue if the same adjustments are made to show the results of the maple row cattle activity as a separate activity those results are as follows deductions income derived attributable year from farming to farming net gain loss dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number thus petitioners have shown losses for the first years of maple row’s operations the years in issue as well as the next years petitioners point out that courts have recognized a startup_period with respect to breeding activities that is longer than the period associated with other activities and argue that their losses have been incurred during a startup_period see eg engdahl v commissioner t c pincite startup phase between to years for horse-breeding activity fields v commissioner tcmemo_1981_550 losses in third fourth and fifth years of cattle breeding operation found to occur during startup phase petitioners’ losses throughout the first years of maple row’s operations are consistent with dr burrus’s stated business plan of expanding his herd of productive cows to and not expecting to cover his losses until that time as previously discussed petitioners’ records and other evidence corroborate that they were building a herd during the years at issue indeed the herd’s annual production of registered purebred offspring nearly tripled during the period although petitioners incurred losses during all years in issue we are persuaded that these years constituted a reasonable startup_period as a result the continuous losses do not indicate the absence of an intent to profit under sec_1_183-2 income_tax regs while petitioners also incurred losses for the next years the issue we must decide is whether they had an actual and honest intent to profit during the years in issue given their herd growth and other factors extant at the time petitioners’ intentions and expectations for the years in issue were not informed by the experience of subsequent yearsdollar_figure we express no opinion herein whether petitioners were engaged in their cattle activity for profit during through given the facts and circumstances known to them in those continued occasional profits the amount of any occasional profits if large in relation to losses_incurred or the taxpayer's investment may indicate a profit objective sec_1_183-2 income_tax regs the possibility of a substantial profit in a highly speculative venture may indicate a profit objective even where profits are occasional and small or nonexistent id as petitioners have shown no profit during any year of the maple row cattle activity this factor is neutral taxpayer’s financial status substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved sec_1_183-2 income_tax regs during each of the years in issue dr burrus earned substantial income from his medical practice which obviously made it possible for petitioners to bear the losses_incurred in connection with the cattle activity however recreational elements which especially suggest the absence of a profit continued years motive where substantial other income is available were insignificant with respect to petitioners’ cattle activitydollar_figure on balance we do not believe this factor carries much weight in the instant case personal pleasure or recreation the existence of recreational or personal elements in an activity may indicate that the activity is not engaged in for profit sec_1_183-2 income_tax regs on the other hand where an activity lacks any appeal other than profit a profit objective may be indicated id respondent cites several examples of recreational activities petitioners undertook on the cheatham property including inter alia fishing in the ponds horseback riding the annual dove hunt and camp papa to argue that maple row’s recreational elements were significant and should evidence a lack of profit_motive the recreational elements respondent cites are more appropriately allocable to the landholding activity than the cattle activity in our view moreover petitioners did not maintain a residence at any of the maple row properties and any personal or recreational aspect of the apartment available for their use at the cheatham property is likewise allocable to the landholding while dr burrus had an see discussion of the recreation factor infra avocational interest in hereford breeding as evidenced by his attendance and occasional showing of animals at livestock conventions and fairs we believe any recreational component of these activities was minor cf sullivan v commissioner tcmemo_1998_367 taxpayer’s regular participation as nonprofessional rider in cutting horse competitions constitutes recreation indicative of lack of profit_motive affd without published opinion 202_f3d_264 5th cir because petitioners’ cattle activity lacked significant recreational appeal a profit intent is indicated under sec_1_183-2 income_tax regs c conclusion petitioners’ purebred hereford herd grew significantly during the first years of maple row’s operation the years at issue herein their herd inventory records document this herd building process while losses were incurred in all years such losses are consistent with a startup_period inherent in herd building and therefore do not necessarily indicate a lack of profit_motive given the growth in petitioners’ herd as of the demonstrated market_value of purebred hereford bulls their record keeping practices and the absence of significant recreational elements in cattle raising we are persuaded that petitioners had an actual and honest intent to profit from their cattle activity during the years in issue accordingly respondent’s determination to disallow the losses attributable to petitioners’ cattle activity under sec_183 is not sustained ii addition_to_tax for failure_to_file timely under sec_6651 and accuracy-related_penalties under sec_6662 respondent determined that petitioners are liable for the sec_6651 addition_to_tax for failing to file a timely return for this addition_to_tax does not apply if the taxpayer proves that the failure_to_file timely was due to reasonable_cause and not due to willful neglect sec_6651 rule a 469_us_241 peacock v commissioner tcmemo_2002_122 there is no dispute that the due_date for petitioners’ return was date and that it was received on date petitioners argue that they had reasonable_cause for untimely filing because they relied on their accountant to file their return reliance on an agent however does not constitute reasonable_cause for a late filing under sec_6651 united_states v boyle supra pincite stolz v commissioner tcmemo_1999_404 in the absence of any other argument or evidence establishing reasonable_cause we sustain respondent’s determination under sec_6651 for petitioners conceded various adjustments for that year which would result in a deficiency in addition to any deficiency resulting from our holdings herein see sec_6665 respondent also determined that for each of the years in issue petitioners are liable for the sec_6662 accuracy- related penalty due to their negligence or intentional disregard of rules or regulations for this purpose negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs the accuracy-related_penalty does not apply to any portion of an underpayment to the extent the taxpayer shows there was reasonable_cause for such portion and that the taxpayer acted in good_faith sec_6664 sec_1_6662-3 sec_1_6664-4 income_tax regs the decision as to whether a taxpayer acted with reasonable_cause and in good_faith depends on all the facts and circumstances relevant to the case with the most important factor being the taxpayer’s efforts to assess the proper tax_liability jorgenson v commissioner tcmemo_2000_38 sec_1_6664-4 income_tax regs petitioners treated the entire maple row cattle undertaking as one activity portions of the underpayments that may remain for the years in issue may be attributable to petitioners’ failure to treat as a separate activity the holding of the land on which they conducted their cattle activitydollar_figure with respect to those portions we find that petitioners had reasonable_cause for the underpayment we have found that petitioners conducted their cattle activity with the requisite profit_motive to avoid the restrictions of sec_183 in these circumstances their failure to adhere to the precise requirements of the regulations requiring the treatment of farming and landholding as separate activities does not in our view reflect a lack of effort to assess their proper tax_liability as for any remaining portions of the underpayments for the years in issue such as those attributable to petitioners’ failure to substantiate claimed deductions petitioners have not addressed the issue and we accordingly sustain respondent’s determinations in light of the parties’ concessions and the foregoing decision will be entered under rule for example underpayments may exist as a result of the limitations imposed by sec_163 on the mortgage interest deductions claimed by petitioners on schedules f
